Order entered October        , 2012




                                               In The
                                     Court of appeafss
                            jfiftj Atilitritt of MexassatRialto

                                       No. 05-12-00520-CR

                                  HENRILARNOLD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. MB09-31021

                                             ORDER
       The Court REINSTATES this appeal.

       On August 15, 2012, based on correspondence we had received from court reporter

Yolanda Atkins stating that the SD card on which this case had been recorded was stolen, we

ordered the trial court to make findings regarding the record. We ADOPT the findings that: (1)

appellant requested and paid for the record; (2) Ms. Atkins stated that the only portion of the

record she is able to recover and transcribe and closing arguments and sentencing because that

portion had already been transcribed and backed up; (3) the audio recording made by Ms. Atkins

on a cassette tape has been recorded over; (4) appellant is not at fault for the loss or destruction

of the record; (5) the parties cannot agree on a substituted record; (6) the Dallas County District
Attorney's Office asked for additional time to see of any part of the audio recording can be

retrieved.

        We ORDER court reporter Yolanda Atkins to file, within THIRTY DAYS of the date of

this order, the reporter's record from closing arguments and sentencing.

        We ORDER the parties to file, within THIRTY DAYS of the date of this order a written

stipulation stating either: (1) the portion, if any, of the audio recording could be retrieved; and

(2) whether the parties can agree to the content of that transcription; or (3) that no portion of the

audio-recording can be retrieved.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:


    • Honorable Dan Patterson, Presiding Judge, County Criminal Court No. 1;

    • Yolanda Atkins, Court Reporter; and


    • Counsel for all parties.




                                                       DAVID L. BRIDGESt------
                                                       JUSTICE